Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on March 23, 2021 for Application No. 16/639,941. By the amendment, claims 1-8 are pending with claim 1 being amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 was filed after the mailing date of the non-final Action on 01/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The statement of reasons for the indication of allowed subject matter regarding the above claims is indicated in the prior Office action. 
The closest prior art reference is Kotooka (JP20060170060, from IDS filed 03/25/2021).  The Kotooka patent discloses an equivalent driving force controller for vehicle configured to correct a driving force feedforward control amount by a driving force feedback compensation amount for eliminating the vehicle speed deviation between a target vehicle speed and an actual vehicle speed obtained by integration to obtain the target driving force and the engine output control but do not teach the particular features, methods and conditions as recited in claims 1 and 8. See at least the Abstract and paragraphs [0001] to [0050].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 03/23/2021 has been entered. Applicant’s amendment have overcome the rejection of claims 1-7 being rejected under 35 U.S.C § 112(b) indicated in the prior Office action. The rejection of the claims has been withdrawn.

Response to Arguments
Applicant’s arguments on pages 5 and 6 of the Remarks, filed 03/23/2021, regarding the interpretation of claim 1 under U.S.C § 112(f) and the rejection of claims 1-7 being rejected under U.S.C. 112(b) have been fully considered and persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINH DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.